Case 1:20-cv-01501-DCJ-JPM Document 11 Filed 03/02/21 Page 1 of 3 PageID #: 71




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA

SAMANTHA WILLIAMS and DAKOTA
FISHER, individually and on behalf of all
others similarly situated, and WES PIGOTT,

       Plaintiffs,                                 DOCKET NO.: 1:20-cv-01501

v.
                                                   JUDGE DAVID C. JOSEPH
D’ARGENT FRANCHISING, LLC,
D’ARGENT CONSTRUCTION, LLC,
D’ARGENT COMPANIES, LLC,                           MAGISTRATE JOSEPH H. L. PEREZ-
THOMAS GIALLONARDO, III,                           MONTES
JUSTIN GIALLONARDO, and
XYZ INSURANCE COMPANY

       Defendants.


SAMANTHA WILLIAMS,

       Plaintiff,

v.                                                 DOCKET NO. 21-CV-00017-DCJ-JPM

D’ARGENT FRANCHISING, LLC,
D’ARGENT CONSTRUCTION, LLC,                        JUDGE DAVID C. JOSEPH
D’ARGENT COMPANIES, LLC,
JUSTIN GIALLONARDO, and
XYZ INSURANCE COMPANY                              MAGISTRATE JOSEPH H. L. PEREZ-
                                                   MONTES
       Defendants.


 DEFENDANTS’ EX-PARTE MOTION TO FILE DEFENDANTS’ MOTION TO QUASH
         SUBPOENAS AND FOR PROTECTIVE ORDER UNDER SEAL

       COME NOW Defendants, D’Argent Franchising, LLC, D’Argent Construction, LLC,

D’Argent Companies, LLC, Thomas Giallonardo, III, Justin Giallonardo (collectively,

“Defendants”), and respectfully move this Honorable Court to issue an Order directing the Clerk

of Court to seal Defendants’ Motion to Quash Subpoenas and for Protective Order (“Motion to

                                              1
Case 1:20-cv-01501-DCJ-JPM Document 11 Filed 03/02/21 Page 2 of 3 PageID #: 72




Quash”).     Defendants’ Motion to Quash contains arguments concerning protection of

confidential written settlement agreements and non-public information concerning same,

including the identities of individuals who have not consented to release of their information in

connection with this matter. Therefore, in order to preserve the Confidentiality of the very

information Defendants’ Motion to Quash seeks to protect from disclosure, the Motion cannot be

filed in the public record.

       WHEREFORE, Defendants respectfully ask the Court to permit Defendants to file their

Motion to Quash under seal.


                                            JACKSON LEWIS P.C.

                                            /s/ Susan Fahey Desmond
                                            SUSAN FAHEY DESMOND (T.A.)
                                            La. Bar Roll No. 25380
                                            E-mail: Susan.Desmond@jacksonlewis.com
                                            GILLIAN G. W. EGAN
                                            La. Bar Roll No. 36842
                                            E-mail: Gillian.Egan@jacksonlewis.com
                                            650 Poydras Street, Suite 1900
                                            New Orleans, Louisiana 70130
                                            Telephone:     (504) 208-1755
                                            Facsimile:     (504) 208-1759

                                            COUNSEL FOR DEFENDANTS
                                            D’ARGENT FRANCHISING, LLC,
                                            D’ARGENT CONSTRUCTION, LLC,
                                            D’ARGENT COMPANIES, LLC,
                                            THOMAS GIALLONARDO, III, AND
                                            JUSTIN GIALLONARDO




                                               2
Case 1:20-cv-01501-DCJ-JPM Document 11 Filed 03/02/21 Page 3 of 3 PageID #: 73




                              CERTIFICATE OF SERVICE

4842-3736-3678, v. 1
         I certify that the foregoing was filed using the Court’s ECF system which will send

electronic notice of the filing to all parties. I further certify that the proposed sealed documents

were served upon counsel for plaintiff(s) via electronic mail on the 1st day of March, 2021.



                                              /s/ Susan Fahey Desmond
                                              SUSAN FAHEY DESMOND




                                                 3
